Case 1:18-cv-01763-MEH Document 129-1 Filed 10/23/20 USDC Colorado Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
  Civil Action No: 18-cv-01763-MEH
  VAIL SUMMIT RESORTS, INC., a Colorado corporation,

            Plaintiff

  v.

  ZIP-FLYER, LLC, a Kentucky limited liability company;
  ZIP-FLYER, LLC, a New York limited liability company;
  and SHAWN LERNER, an individual and doing business as Zip-Flyer, LLC

         Defendants.


                   NOTICE OF WITHDRAWAL OF APPEARANCE


        In accordance with D.C. COLO.LAttyR 5(b) and Rule 1.16 of the Colorado

 Rules of Professional Conduct, the undersigned hereby certifies as follows:

       1.        The undersigned intends to withdraw as attorney of record for

 Defendants, Zip Flyer, LLC (KY); Zip Flyer, LLC (NY); and Shawn Lerner,

 individually.

       2.        The undersigned hereby notifies Defendants of the following: (a)

 Defendants are personally responsible for complying with all court orders and time

 limitations established by any applicable rules; and (b) Defendants Zip Flyer, LLC

 (KY); Zip Flyer, LLC (NY) cannot appear without counsel admitted to practice before

 this Court, and absent prompt appearance of substitute counsel, pleadings, motions,

 and other papers may be stricken, and default judgment or other sanctions may be

 imposed against the entity.



                                              1
Case 1:18-cv-01763-MEH Document 129-1 Filed 10/23/20 USDC Colorado Page 2 of 3




       3.     The undersigned hereby notifies Defendants of the following: (a) trial

 Preparation Conference is scheduled for May 18, 2021 at 10:30 a.m; (b) trial is set for

 four days, to a jury, beginning on June 1, 2021, at 9:00 a.m. in Courtroom A501 on

 the fifth floor of the Alfred A. Arraj United States Courthouse located at 901 19th

 Street, Denver, Colorado; and (c) the parties shall arrive by 8:30 a.m.

       Respectfully submitted this 23rd day of October 2020.

                                                    /s/Jason B. Wesoky
                                                    Jason B. Wesoky
                                                    Kylie M. Schmidt
                                                    DARLING MILLIGAN PC
                                                    1331 17th Street, Suite 800
                                                    Denver, Colorado 80202
                                                    Telephone:    (303)623-9133
                                                    Facsimile:    (303)623-9129
                                                    jwesoky@darlingmilligan.com
                                                    kschmidt@darlingmilligan.com
                                                    Attorneys for Defendants
Case 1:18-cv-01763-MEH Document 129-1 Filed 10/23/20 USDC Colorado Page 3 of 3




                           CERTIFICATE OF SERVICE

       I certify that on the 23rd day of October 2020, a true and correct copy of the
 above and foregoing NOTICE OF WITHDRAWAL OF APPEARANCE was filed
 and served on the following parties as indicated below:

  CM/ECF                                   U.S. Mail
  E. Tim Walker                            Shawn Lerner
  Alison K. Toivola                        40 Birch Drive
  Vail Resorts Management Company          Roslyn, NY 11576 2305
  Legal Department
  390 lnterlocken Crescent
  Broomfield, CO 80021
  Etwalker@vailresorts.com
  Aktoivola@vailresorts.com
  Attorneys for Plaintiff

                                                /s/LeighAn M. Jaskiewicz
                                                LeighAn M. Jaskiewicz, Paralegal
